DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “water heater”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rellis (US 2014/0123858).
With regard to claims 1 and 15, Rellis teaches a drinks machine (FIG. 1) comprising: a water heater (208) (para. [0040]); a user interface (24) for enabling user selection of a hot water option or an option which requires generation of steam (para. [0024] & [0041]) ; an output nozzle (52) for delivering hot water or steam depending on the user selection at the user interface (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a milk frothing unit (64), wherein the drinks machine is configurable in at least two modes: a first mode in which the hot water option (para. [0027]) is selected at the user interface (para. [0024] & [0041]), and the hot water is delivered by the output nozzle directly to an exterior of the drinks machine for collection in a drinks vessel (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a second mode in which the user selection at the user interface (para. [0024] & [0041]) is the option which requires generation of steam, and the steam is delivered by the output nozzle to the steam inlet of the milk frothing unit (“As shown in FIG. 1, the espresso machine 10 also includes a frothing device 60 that may be coupled to the lower end 52 of the wand arm 48. As described in greater detail below, the frothing device 60 is configured to float on the surface of the milk such that steam or hot water may be introduced at a particular point or depth below the surface of the milk during each use”, para. [0028]).
Rellis does not explicitly recite that the milk frothing unit has a steam “inlet”; however, it is submitted that steam is indeed input to the frothing device 60 included within pitcher 62 via a pipe 88 as it is explicitly stated: “As will be described in greater detail below, steam or hot water may advance through the hollow interior 96 of the pipe 82 to the main body 84. A seal 102 attached to the end 92 of the pipe section 88 engages the pipe section 90 to prevent steam from exiting through the end 94 of pipe section 90.”   Further to a broadest interpretation of the term “inlet” which the written description of the instant patent application is identified as an arrow “A” in FIG. 3A, an inlet is merely a space through which steam may flow, and as such, it is submitted that the pipe 88/90 of Rellis would be understood by one of ordinary skill in the art as including an “inlet” through which steam may flow.      Regarding claim 15 which is directed toward a method of using a drinks machine, as this claim includes somewhat similar limitations to those of independent claim 1 which is directed to a drinks machine, the arguments and correlations presented with regard to claim 1 are applicable here toward claim 15.   
With regard to claim 2, Rellis teaches the output nozzle (52) is located in a docking region (12) for receiving the drinks vessel or the milk frothing unit (FIG. 1).
With regard to claim 5, Rellis teaches the output nozzle (52) projects outwardly from an external face of the drinks machine (10) and is angled away from the external face, at least in the absence of the milk frothing unit (FIG. 1).
With regard to claim 6, Rellis teaches an angle (θ) with which the output nozzle (52) is angled away from the external face is in the range of 5 to 25 degrees (FIG. 1).
With regard to claim 7, with regard to the limitation of the output nozzle projects outwardly from an external face by less than 4 cm, it is submitted that although the claimed distance is not explicitly taught within the prior art citation, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as an obvious optimum value to ensure that the nozzle is situated at an optimized position to interface with a receptacle therebelow since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 8, Rellis teaches the output nozzle (52) comprises a movable or deformable tip which engages with the milk frothing unit in the second mode (“The wand arm 48 extends from an upper end 50 that is pivotally coupled to the lower outlet 46. The wand arm 48 has a free lower end 52 that has a plurality of external threads 56 formed thereon … As shown in FIG. 1, the espresso machine 10 also includes a frothing device 60 that may be coupled to the lower end 52 of the wand arm 48.”, para. [0027]-[0028]).
With regard to claim 11, Rellis teaches the milk frothing unit (64) comprises a receiving chamber (84) which fits over the output nozzle (88 receives the nozzle 52, “The lower end 52 of the wand arm 48 is secured to an upper end 104 of the pipe section 88”, para. [0031]; FIG. 2)
With regard to claim 12, Rellis teaches the milk frothing unit (64) comprises a channel arrangement (82/88/90) for mixing milk (212) from a milk container (72) with the steam from the output nozzle (“the frothing device 60 is configured to float on the surface of the milk such that steam or hot water may be introduced at a particular point or depth below the surface of the milk during each use”, para. [0028]).
With regard to claim 13, Rellis teaches a coffee machine (FIG. 1), which is configurable in the second mode additionally to deliver coffee from a coffee output thereby providing automated generation of a milk-based coffee recipe (“basket receiver 32 has a chamber sized to receive a filter basket 40, which contains the coffee grounds or coffee pods used to make the coffee”, para. [0026]; FIG. 1).
With regard to claim 14, Rellis teaches the coffee machine comprises a water pumping system (204) and a brew chamber (20/40) for receiving coffee grind, pre-portioned in a pod or capsule, or obtained from a bean grinder (“basket receiver 32 has a chamber sized to receive a filter basket 40, which contains the coffee grounds or coffee pods used to make the coffee”, para. [0026]; FIG. 1).
With regard to claim 16, Rellis teaches a steam outlet integrated in a socket-like interface for connection to the milk frothing unit (end of 52 includes a plurality of external threads 52 formed thereon (para. [0027]).
With regard to claim 17, Rellis teaches the socket-like interface comprises the output nozzle (end of 52 includes a plurality of external threads 52 formed thereon (para. [0027]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rellis (US 2014/0123858) in view of Glucksman et al. (US 2006/0254428).
With regard to claim 3, Rellis teaches a drinks machine (FIG. 1) comprising: a water heater (208) (para. [0040]); a user interface (24) for enabling user selection of a hot water option or an option which requires generation of steam (para. [0024] & [0041]) ; an output nozzle (52) for delivering hot water or steam depending on the user selection at the user interface (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a milk frothing unit (64), wherein the drinks machine is configurable in at least two modes: a first mode in which the hot water option (para. [0027]) is selected at the user interface (para. [0024] & [0041]), and the hot water is delivered by the output nozzle directly to an exterior of the drinks machine for collection in a drinks vessel (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a second mode in which the user selection at the user interface (para. [0024] & [0041]) is the option which requires generation of steam, and the steam is delivered by the output nozzle to the steam inlet of the milk frothing unit (“As shown in FIG. 1, the espresso machine 10 also includes a frothing device 60 that may be coupled to the lower end 52 of the wand arm 48. As described in greater detail below, the frothing device 60 is configured to float on the surface of the milk such that steam or hot water may be introduced at a particular point or depth below the surface of the milk during each use”, para. [0028]).
Rellis does not explicitly recite that the milk frothing unit has a steam “inlet”; however, it is submitted that steam is indeed input to the frothing device 60 included within pitcher 62 via a pipe 88 as it is explicitly stated: “As will be described in greater detail below, steam or hot water may advance through the hollow interior 96 of the pipe 82 to the main body 84. A seal 102 attached to the end 92 of the pipe section 88 engages the pipe section 90 to prevent steam from exiting through the end 94 of pipe section 90.”   Further to a broadest interpretation of the term “inlet” which the written description of the instant patent application is identified as an arrow “A” in FIG. 3A, an inlet is merely a space through which steam may flow, and as such, it is submitted that the pipe 88/90 of Rellis would be understood by one of ordinary skill in the art as including an “inlet” through which steam may flow.   
Rellis does not teach a drip tray beneath the output nozzle.   However, Glucksman teaches a drip tray (36) below an output nozzle (107) (FIG. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rellis reference, to include a drip tray, as suggested and taught by Glucksman, for the purpose of providing a support and water catch mechanism to avoid liquid espacing onto the surface of which the drinks machine is situated.   
With regard to claim 4, Glucksman teaches the drip tray (36) is also beneath frothed milk output of the milk frothing unit when the drinks machine is in the second mode (“When it is desired to apply steam for foaming milk or for preheating a cup the consumer merely shifts the BREW/STEAM control 26 to a steam position. Steam will be dispensed from the bottom of the steam nozzle 38”, para. [0057], FIG. 1).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rellis (US 2014/0123858) in view of Bertolini (US 20140270725)
With regard to claim 9, Rellis teaches a drinks machine (FIG. 1) comprising: a water heater (208) (para. [0040]); a user interface (24) for enabling user selection of a hot water option or an option which requires generation of steam (para. [0024] & [0041]) ; an output nozzle (52) for delivering hot water or steam depending on the user selection at the user interface (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a milk frothing unit (64), wherein the drinks machine is configurable in at least two modes: a first mode in which the hot water option (para. [0027]) is selected at the user interface (para. [0024] & [0041]), and the hot water is delivered by the output nozzle directly to an exterior of the drinks machine for collection in a drinks vessel (“Steam or hot water may be advanced from the lower outlet 46 through the passageway 54 and out the lower end 52 of the wand arm 48”, para. [0027]); and a second mode in which the user selection at the user interface (para. [0024] & [0041]) is the option which requires generation of steam, and the steam is delivered by the output nozzle to the steam inlet of the milk frothing unit (“As shown in FIG. 1, the espresso machine 10 also includes a frothing device 60 that may be coupled to the lower end 52 of the wand arm 48. As described in greater detail below, the frothing device 60 is configured to float on the surface of the milk such that steam or hot water may be introduced at a particular point or depth below the surface of the milk during each use”, para. [0028]).
Rellis does not explicitly recite that the milk frothing unit has a steam “inlet”; however, it is submitted that steam is indeed input to the frothing device 60 included within pitcher 62 via a pipe 88 as it is explicitly stated: “As will be described in greater detail below, steam or hot water may advance through the hollow interior 96 of the pipe 82 to the main body 84. A seal 102 attached to the end 92 of the pipe section 88 engages the pipe section 90 to prevent steam from exiting through the end 94 of pipe section 90.”   Further to a broadest interpretation of the term “inlet” which the written description of the instant patent application is identified as an arrow “A” in FIG. 3A, an inlet is merely a space through which steam may flow, and as such, it is submitted that the pipe 88/90 of Rellis would be understood by one of ordinary skill in the art as including an “inlet” through which steam may flow.   
Rellis does not teach the output nozzle is movable between a first position when in the first mode, and a second position when in the second mode.   However, Bertolini teaches the hot water dispenser nozzle 94 can be selectively movable between at least a first position 110 and a second position 112 (para. [0037]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rellis reference, to such that the output nozzle is movable between a first position when in the first mode, and a second position when in the second mode, as suggested and taught by Bertolini, for the purpose of providing a nozzle which is switchable between various positions to reduce the number of components required to perform multiple functions with a singular element.   
With regard to claim 10, Bertolini teaches the output nozzle (94) is rotatable between a first direction which is offset from vertical when in the first mode, and a second, different direction in the second mode (the hot water dispenser nozzle 94 can be selectively movable between at least a first position 110 and a second position 112 (para. [0037]).   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761                                                                                                                                                                                                        
	
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761